March 15, 2013 Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Form AW - Request for Withdrawal Destra Investment Trust II Registration on Form N-1A Post-Effective Amendment No. 16 (Registration Statement File Nos. 333-171933, 811-22523) Ladies and Gentleman: On behalf of the Destra Premium Equity Allocation Fund (the “Fund”), a series of Destra Investment Trust II (the “Trust”), the Trust hereby requests the withdrawal of the above-mentioned Registration Statement pursuant to Rule 477 of Regulation C under the Securities Act of 1933, as amended.The Registration Statement was originally filed with the Securities and Exchange Commission on July 18, 2012.No securities of the Fund were sold, or will be sold, pursuant to the Registration Statement. Sincerely, DESTRA INVESTMENT TRUST II By:/s/ Nicholas Dalmaso Nicholas Dalmaso, Secretary
